(Por la Corte, a, propuesta del
Juez Asociado Sr. Wolf.)
Por cuanto, en este caso se dictó sentencia por la Corte de Dis-trito de Humaeao en junio 30, 1934 habiéndose notificado la misma, al abogado de la demandante con fecha 11 de julio 1934.
Por Cuanto, el demandado alega que la apelación se estableció-*987el 17 de agosto, 1934 y por el contrario la demandante sostiene que ella apeló el día 11 de agosto de diebo año.
BoR Cuanto, el hecbo cierto es que el 11 de agosto de 1934 el abogado de la parte apelante estando enfermo, por conducto de un mecanógrafo mandó equivocadamente por correo la notificación de apelación al secretario de la corte de distrito de San Juan en vez de dirigirla al secretario de la corte de distrito de Humacao.
Por Cuanto, el 17 de agosto de 1934 las partes firmaron una es-tipulación para tramitar la apelación mediante exposición del caso.
BoR cuanto, el becbo de mandar la apelación al secretario de la corte de distrito de Humacao no es prueba de su actual recepción por tal secretario pues la ley exige que el apelante pruebe que el secretario recibió la apelación dentro del término fijado por el esta-tuto.
Por Cuanto, según los becbos de este caso por culpa del abogado de la parte apelante o por error el escrito de apelación no hubiera podido llegar a manos del secretario de la corte sentenciadora den-tro del término que dipone la ley.
Por cuanto, ni el becho de estar enfermo el abogado de la parte apelante ni ninguna otra causa semejante es suficiente disculpa por la razón de que el término es fatal y esta corte carece de discreción para permitir una apelación fuera de término.
Por cuanto, por otra parte, el apelante admitió que la sentencia le fué notificada el día 11 de julio de 1934 y que apeló el día 11 de agosto de 1934 lo cual equivale a admitir que radicó la apelación fuera de término pues los 30 días contados a partir de la notifica-ción del escrito de apelación vencieron el 10 y no el 11 de agosto de 1934 ya que el mes de julio tiene 31 días.
Por tanto, se declara con lugar la moción del apelado y en su consecuencia se desestima la apelación establecida en este caso contra sentencia dictada por la corte de distrito de Humacao en julio 30, 1934.